Fort Worth Southwest Nursing Center, L.L.C. d/b/a Southwest Nursing and Rehabilitation Center v. Phyllis Bly, as Next Friend of Katherine Johnson



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-314-CV





FORT WORTH SOUTHWEST 	APPELLANT

NURSING CENTER, L.L.C.

D/B/A SOUTHWEST NURSING

AND REHABILITATION CENTER	



V.



PHYLLIS BLY, AS NEXT FRIEND	APPELLEE

OF KATHERINE JOHNSON	



------------



FROM THE 348
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Fort Worth Southwest Nursing and Rehabilitation Center appeals from the trial court’s interlocutory order denying its motion to dismiss  based on Appellee Phyllis Bly’s alleged failure to meet the statutory requirements of section 13.01 of former article 4590i of the Texas Revised Civil Statutes.
(footnote: 2)  Appellee filed a motion to dismiss the interlocutory appeal because the order appealed from is not an appealable interlocutory order.  Appellee filed the lawsuit in September 2002; Appellant filed the notice of appeal in October 2003.  The order is not an appealable interlocutory order under section 51.014 of the civil practice and remedies code in effect when the cause of action was filed
(footnote: 3) or under section 51.014 as amended at the time the notice of appeal was filed.
(footnote: 4)  Accordingly, we grant Appellee’s motion and dismiss the appeal for want of jurisdiction.
(footnote: 5) 











LEE ANN DAUPHINOT

JUSTICE



PANEL B:	DAUPHINOT, GARDNER, and WALKER, JJ.



DELIVERED:  February 19, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Act effective Sept. 1, 1993, 73
rd
 Leg., R.S., ch. 625, § 3, 1993 Tex. Gen. Laws 2347, 2347-49
, 
repealed by
 Act effective Sept. 1, 2003, 78
th
 Leg., R.S., ch. 204, § 10.09, 2003 Tex. Gen. Laws 847, 884 (current version at 
Tex. Civ. Prac. & Rem. Code Ann.
 § 74.351 (Vernon Supp. 2004)).


3:See
 Act effective June 20, 1997, 75
th
 Leg., R.S., ch. 1296, § 1, 1997 Tex. Gen. Laws 4936, 4936-37, 
amended by
 Act effective Sept. 1, 2001, 77
th
 Leg., R.S., ch. 1389, § 1, 2001 Tex. Gen. Laws 3575, 3575, 
amended by 
Act effective Sept. 1, 2003, 78
th
 Leg., R.S., ch. 204, § 1.03, 2003 Tex. Gen. Laws 847, 849.


4:Tex. Civ. Prac. & Rem. Code Ann. 
51.014(a) (9), (10) (allowing interlocutory appeals in this context for orders 
granting
 motions to dismiss based on substantive defects of expert reports and for orders denying motions to dismiss based on 
untimeliness 
of expert reports, neither of which we have here); 
see also 
Act effective Sept. 1, 2003, 78
th
 Leg., R.S., ch. 204, § 1.05, 2003 Tex. Gen. Laws 847, 850 (providing that the changes to section 51.014(b) and (c) apply to any case in which an interlocutory appeal under section 51.014(a) is allowed and the notice of appeal is filed on or after September 1, 2003).


5:See 
Tex. R. App. P.
 42.3(a), 43.2(f); 
Stary v. De
Bord
, 967 S.W.2d 352, 352-53 (Tex. 1998).